Case 2:20-cv-05209-JS-ARL Document 18 Filed 11/20/20 Page 1 of 4 PageID #: 210



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X
SHANGHAI ZHENGLANG TECHNOLOGY CO.,
LTD.,

                          Plaintiff,
                                                ORDER
            -against-                           20-CV-5209(JS)(ARL)

MENGKU TECHNOLOGY CO., LTD. and
QIANAN LI,

                    Defendants.
-----------------------------------X
APPEARANCES
For Plaintiff:      Shan Zhu, Esq.
                    Hang & Associates, PLLC
                    136-20 38th Avenue, Suite 11G-2
                    Flushing, New York 11354

For Defendants:           No appearances.

SEYBERT, District Judge:

            The   Court    has   reviewed   Plaintiff   Shanghai   Zhenglang

Technology Company, Ltd.’s (“Plaintiff”) ex parte Motion for Entry

of a Temporary Restraining Order (“TRO”) (D.E. 14), together with

all supporting papers, including the Complaint; the Declaration of

Shan Zhu (D.E. 15); the Declaration of Ruihua Ji (D.E. 16), and

the accompanying Memorandum of Law (D.E. 17).

            Federal Rule of Civil Procedure (“Rule”) 65(b) empowers

a court to grant a TRO without written or oral notice to the

adverse party “only if”:

            (A)   specific facts in an affidavit or a
                  verified complaint clearly show that
                  immediate and irreparable injury, loss,
                  or damage will result to the movant

                                       1
Case 2:20-cv-05209-JS-ARL Document 18 Filed 11/20/20 Page 2 of 4 PageID #: 211



                     before the adverse party can be heard in
                     opposition; and

            (B)      the   movant’s  attorney  certifies  in
                     writing any efforts made to give notice
                     and the reasons why it should not be
                     required.

            The      Supreme    Court      has       explained      that      circumstances

justifying     the    issuance       of    an       ex    parte   order    are     “extremely

limited”:

            The stringent restrictions imposed by Rule 65
            on the availability of ex parte temporary
            restraining orders reflect the fact that our
            entire jurisprudence runs counter to the
            notion of court action taken before reasonable
            notice and an opportunity to be heard has been
            granted both sides of a dispute.      Ex parte
            temporary restraining orders are no doubt
            necessary in certain circumstances, but under
            federal law they should be restricted to
            serving their underlying purpose of preserving
            the status quo and preventing irreparable harm
            just so long as is necessary to hold a hearing,
            and no longer.

Granny Goose Foods, Inc. v. Teamsters, 415 U.S. 423, 438-49 (1974)

(internal      citation    omitted).                The    standard     for    a   temporary

restraining order is the same as for a preliminary injunction.

Jackson   v.    Johnson,       962    F.    Supp.         391,    392   (S.D.N.Y.     1997).

Accordingly, Plaintiff “must establish that [it] is likely to

succeed on the merits, that [it] is likely to suffer irreparable

harm in the absence of preliminary relief, that the balance of

equities tips in [its] favor, and that an injunction is in the

public interest.”         Winter v. Nat. Res. Def. Council, Inc., 555



                                                2
Case 2:20-cv-05209-JS-ARL Document 18 Filed 11/20/20 Page 3 of 4 PageID #: 212



U.S.   7,    20   (2008)   (citations   omitted).      Plaintiff   must   also

demonstrate these factors “by a clear showing.”            CJ Prods. LLC v.

Snuggly Plushez LLC, 809 F. Supp. 2d 141 (E.D.N.Y. 2011) (quotation

omitted).

             The Court has considered the application and submissions

and is not persuaded Plaintiff makes a clear showing that it has

satisfied the factors for a TRO.            In particular, Plaintiff has not

shown likelihood of irreparable harm.                On November 10, 2020,

Plaintiff moved this Court for an order to serve Defendants by

email.      (Mot. for Alt. Service, D.E. 10; Pl. Br., D.E. 11.)            On

November 18, 2020, the Court denied Plaintiff’s request because it

failed to satisfy the threshold conditions required by courts in

this Circuit to grant alternative service pursuant to Rule 4(f)(3);

namely, it did not establish it reasonably attempted to effectuate

service on Defendants prior to its application, such as through

the Hague Convention.         (Nov. 18, 2020 Order, D.E. 13, at 4-6.)

The day after the Court issued its Order, Plaintiff filed the

present motion seeking a TRO, as opposed to when it initiated this

action on October 29, 2020.             Plaintiff does not explain how

circumstances have changed since it filed the Complaint such that

now, as opposed to twenty days earlier, it will suffer irreparable

harm if the Court does not immediately issue a TRO without notice

to Defendants.        Although the Court recognizes that proceeding

through the Hague Convention may be time-consuming, Plaintiff may

                                        3
Case 2:20-cv-05209-JS-ARL Document 18 Filed 11/20/20 Page 4 of 4 PageID #: 213



not seek emergency relief as an end-run around the Court’s Order

denying its request to serve Defendants via email.

            In   addition,    the     Court   cannot     determine   whether

Plaintiff is likely to succeed as a matter of law that Plaintiff

will suffer irreparable harm absent a TRO, because the Complaint,

TRO   Motion,    and   accompanying    materials   do    not   identify   when

Defendants allegedly began to utilize Plaintiff’s trademark and

whether its alleged use of a trademarked name as a “package name”

on the Google Play platform constitutes trademark infringement.

Without such information, the Court is stymied in assessing the

urgency and propriety of Plaintiff’s request or the degree to which

it will suffer irreparable harm absent a TRO.

            Accordingly, Plaintiff’s request for a TRO is DENIED

without prejudice.

                                           SO ORDERED.


                                           /s/ JOANNA SEYBERT______
                                           Joanna Seybert, U.S.D.J.

Dated: November 20, 2020
       Central Islip, New York




                                       4
